 



Exhibit 10.2

GUARANTY

     This Guaranty (“Guaranty”) is entered into as of November ___, 2004, by
Boundless Motor Sports Racing, Inc., a Colorado corporation (“Guarantor”), for
the benefit of Helen W. Martin (“Martin”).

     WHEREAS, in order to induce Martin to enter into that certain Asset
Purchase Agreement dated as of the date hereof (the “Purchase Agreement”), by
and among Lernerville Speedway, Inc., a corporation organized under the
Commonwealth of Pennsylvania, Martin, Donny Martin-Roenigk, Patty
Martin-Roenigk, Guarantor, and Boundless Racing, Inc., a Texas corporation and a
wholly-owned subsidiary of Guarantor (“BRI”), Martin has required that Guarantor
guaranty the payment of: (i) any and all amounts owed by BRI under that certain
Promissory Note, of even date herewith, in the original principal amount of
$2,300,000, and with BRI as “maker” and Martin as Payee (the “Note”), which Note
was issued by BRI to Martin in connection with the Purchase Agreement; and
(ii) the four $110,000 payment obligations set forth in Sections 2.2(a)(i)-(iv)
of the Purchase Agreement (the “Deferred Payments”); and

     WHEREAS, Guarantor will derive a specific benefit from the Purchase
Agreement and desires to guarantee the payment of: (i) any and all amounts owed
by BRI under the Note; and (ii) the Deferred Payments (collectively, the
“Obligations”);

     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby guarantees to Martin the payment
of all Obligations, on the following terms:

     1. Continuing Guaranty. Upon the occurrence of an Event of Default (as
defined in the Note) or failure to pay any Deferred Payment when the same
becomes due and payable, Guarantor hereby guarantees and promises to pay on
written demand to Martin, in lawful money of the United States, all of the
Obligations. This Guaranty is given in consideration for credit and other
financial accommodations made by Martin to BRI.

     2. Waivers. Except as provided in Section 1 above, Guarantor hereby waives:

          (a) presentment for payment;

          (b) notice of dishonor, demand, protest, and notice thereof as to any
instrument, and all other notices and demands to which Guarantor might be
entitled;

          (c) any right to require Martin to institute suit against, or to
exhaust its rights and remedies against, BRI or any other person, or to proceed
against any property of any kind which secures all or any part of the
Obligations, or to exercise any right of offset or other right with respect to
any reserves, credits or deposit accounts held by or maintained with Martin or
any indebtedness of Martin to BRI, or to exercise any other right or power, or
pursue any other remedy Martin may have;

1



--------------------------------------------------------------------------------



 



          (d) any defense arising by reason of any failure of Martin to obtain,
perfect, maintain or keep in force any security interest in, or lien or
encumbrance upon, any property of BRI or any other person;

          (e) any defense based upon any failure of Martin to give Guarantor
notice of any sale or other disposition of any property securing any or all of
the Obligations, or any defects in any such notice that may be given, or any
failure of Martin to comply with any provision of applicable law in enforcing
any security interest in or lien upon any property securing any or all of the
Obligations including, but not limited to, any failure by Martin to dispose of
any property securing any or all of the Obligations in a commercially reasonable
manner;

          (f) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against BRI or any other guarantor or any
endorser, co-maker or other person, including without limitation any discharge
of, or bar against collecting, any of the Obligations (including without
limitation any interest thereon), in or as a result of any such proceeding; and

          (g) the benefit of any and all statutes of limitation with respect to
any action based upon, arising out of or related to this Guaranty.

If any claim is ever made upon Martin for repayment or recovery of any amount or
amounts received by Martin in payment of or on account of any of the
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and Martin repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over Martin or any of its property, or by reason of any settlement
or compromise of any such claim effected by Martin with any such claimant
(including without limitation BRI), then and in any such event, Guarantor agrees
that any such judgment, decree, order, settlement and compromise shall be
binding upon Guarantor, notwithstanding any revocation or release of this
Guaranty or the cancellation of any note or other instrument evidencing any of
the Obligations, or any release of any of the Obligations, and the Guarantor
shall be and remain liable to Martin under this Guaranty for the amount so
repaid or recovered, to the same extent as if such amount had never originally
been received by Martin, and the provisions of this sentence shall survive, and
continue in effect, notwithstanding any revocation or release of this Guaranty.

     3. Consents. Guarantor hereby consents and agrees that, without notice to
or by Guarantor and without affecting or impairing in any way the obligations or
liability of Guarantor hereunder, Martin may, from time to time before or after
revocation of this Guaranty, do any one or more of the following in Martin’s
sole and absolute discretion: (a) accelerate, accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (b) grant any other indulgence to BRI or any other person in
respect of any or all of the Obligations or any other matter; (c) accept,
release, waive, surrender, enforce, exchange, modify, impair, or extend the time
for the performance, discharge, or payment of, any and all property of any kind
securing any or all of the Obligations or any guaranty of any or all of the
Obligations, or on which Martin at any time may have a lien, or refuse to
enforce its rights or make any compromise or

2



--------------------------------------------------------------------------------



 



settlement or agreement therefor in respect of any or all of such property;
(d) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more endorsers or guarantors of all or any
part of the Obligations, including, without limitation one or more parties to
this Guaranty, regardless of any destruction or impairment of any right of
contribution or other right of Guarantor; (e) amend, alter or change in any
respect whatsoever any term or provision relating to any or all of the
Obligations, including the rate of interest thereon; (f) apply any sums received
from BRI, any other guarantor, endorser, or co-signer, or from the disposition
of any collateral or security, to any indebtedness whatsoever owing from such
person or secured by such collateral or security, in such manner and order as
Martin determines in its sole discretion, and regardless of whether such
indebtedness is part of the Obligation, is secured, or is due and payable;
(g) apply any sums received from Guarantor or from the disposition of any
collateral or security securing the obligations of Guarantor, to any of the
Obligations in such manner and order as Martin determines in its sole
discretion, regardless of whether or not such Obligations is secured or is due
and payable. Guarantor consents and agrees that Martin shall be under no
obligation to marshal any assets in favor of Guarantor, or against or in payment
of any or all of the Obligations. Without limiting the generality of the
foregoing, Martin shall have no obligation to monitor, verify, audit, examine,
or obtain or maintain any insurance with respect to, any property securing any
or all of the Obligations.

     4. Representations and Warranties. Guarantor hereby represents and warrants
that (a) it is in Guarantor’s direct interest to assist BRI in procuring credit,
because BRI is an affiliate of Guarantor and has a direct business relationship
with Guarantor, (b) this Guaranty has been duly and validly authorized, executed
and delivered and constitutes the valid and binding obligation of Guarantor,
enforceable in accordance with its terms, and (c) the execution and delivery of
this Guaranty does not violate or constitute a default under (with or without
the giving of notice, the passage of time, or both) any order, judgment, decree,
instrument or agreement to which Guarantor is a party or by which it or its
assets are affected or bound.

     5. Costs. Whether or not suit be instituted, Guarantor agrees to reimburse
Martin on demand for all reasonable attorneys’ fees and all other reasonable
costs and expenses incurred by Martin in enforcing this Guaranty, or arising out
of or relating in any way to this Guaranty. In the event either Martin or
Guarantor files any lawsuit against the other predicated on a breach of this
Guaranty, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs of suit from the non-prevailing party.

     6. Notices. Any notice which a party shall be required or shall desire to
give to the other hereunder shall be given as provided in the Purchase
Agreement.

     7. Severability. If any provision of this Guaranty or the application
thereof to any party or circumstance is held invalid, void, inoperative or
unenforceable, the remainder of this Guaranty and the application of such
provision to other parties or circumstances shall not be affected thereby, the
provisions of this Guaranty being severable in any such instance.

     8. General Provisions. Martin shall have the right to seek recourse against
Guarantor to the full extent provided for herein and in any other instrument or
agreement evidencing obligations of Guarantor to Martin, and against BRI to the
full extent of the Obligations. No election in one

3



--------------------------------------------------------------------------------



 



form of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of Martin’s right to proceed in any other form of action or
proceeding or against any other party. The failure of Martin to enforce any of
the provisions of this Guaranty at any time or for any period of time shall not
be construed to be a waiver of any such provision or the right thereafter to
enforce the same. All remedies hereunder shall be cumulative and shall be in
addition to all rights, powers and remedies given to Martin by law or under any
other instrument or agreement. Time is of the essence in the performance by
Guarantor of each and every obligation under this Guaranty. This Guaranty is the
entire and only agreement between Guarantor and Martin with respect to the
guaranty of the Obligations of BRI by Guarantor, and all representations,
warranties, agreements, or undertakings heretofore or contemporaneously made,
which are not set forth herein, are superseded hereby. No course of dealings
between the parties, no usage of the trade, and no parol or extrinsic evidence
of any nature shall be used or be relevant to supplement or explain or modify
any term or provision of this Guaranty. There are no conditions to the full
effectiveness of this Guaranty. The terms and provisions hereof may not be
waived, altered, modified, or amended except in a writing executed by Guarantor
and a duly authorized officer of Martin. All rights, benefits and privileges
hereunder shall inure to the benefit of and be enforceable by Martin and its
successors and assigns and shall be binding upon Guarantor and his heirs,
executors, administrators, personal representatives, successors and assigns.
Neither the bankruptcy of Guarantor nor notice thereof to Martin shall terminate
this Guaranty, and, notwithstanding such bankruptcy, this Guaranty shall
continue in full force and effect with respect to all Obligations, including
without limitation Obligations incurred or created after the bankruptcy of
Guarantor and notice thereof to Martin. Section headings are used herein for
convenience only. Guarantor acknowledges that the same may not describe
completely the subject matter of the applicable Section, and the same shall not
be used in any manner to construe, limit, define or interpret any term or
provision hereof.

     9. Choice of Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO ITS CHOICE
OF LAWS PROVISIONS.

     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
first above written.

            BOUNDLESS MOTOR SPORTS RACING, INC.


    By:           Paul A. Kruger,        Chief Executive Officer     

4